DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is made in reply to Supplemental Amendment & Response Under 37 C.F.R. § 1.111, filed July 26, 2022 (“Reply”).  Applicant has amended Claims 1, 9, and 17; and has canceled Claims 2 and 10.  No claims are presently added.  As amended, Claims 1, 3-9, and 11-21 are presented for examination.
In Office action mailed April 20, 2022 (“Office Action”):
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. (US 2017/0220314 A1 “Kaneko”) in view of Rogers (US 2012/0190456 A1).
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. (US 2017/0220314 A1 “Kaneko”) in view of Hare et al. (US 2018/0197343 A1 “Hare”).


Response to Arguments
Applicant’s arguments (see Reply Pages 7-11) have been fully considered, but are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. (US 2017/0220314 A1 “Kaneko”) in view of Rogers (US 2012/0190456 A1) in view of Zambetti et al. (US 2016/0117147 A1 “Zambetti”).
In regards to Claim 1, Kaneko teaches a method (generally shown in Figs. 5, 7, and 12, as introduced in [0095,0134,0176]) comprising:
causing, by a processor, an electronic program guide to be displayed on a display of a first client device, the first client device being associated with a first user, the first user being associated with a first avatar (My House Screen of Fig. 4 including Avatar 4B and channel selection tab, as described in [0126,0129]);
detecting a selection of a selectable item associated with a media content item by the first user, the electronic program guide including the selectable item (operations of Channel Selection Processing Unit 222 to select a channel corresponding to the clicked channel selection tab, as described in [0131]);
identifying a second user associated with a second client device that is connected to the first user on a communication platform (generation of Friends List and Belonging Community in accordance with Step S6 of Fig. 5, as described in [0105]);
retrieving a main user identification associated with the first user and a secondary user identification associated with the second user, the second user being associated with a second avatar (transmission of HTTP request including User ID of Mr. B and house ID of Ms. A in accordance with Step S51 of Fig. 12, as described in [0178]; with further reference to Avatar of Ms. A, as shown in Fig. 13, as described in [0176]);
generating a request for the media content item including a media content identification associated with the media content item, the main user identification, and the secondary user identification (Display House Screen of Ms. A at Step S58 of Fig. 12 including processing for instructing the Channel Selection Processing Unit 222 to select the content reproduced by the Viewing Apparatus 200, as described in [0190]); and
receiving a playlist associated with the media content item, wherein the playlist includes a plurality of media content item segments that include the first avatar and the second avatar (display of My House Screen including avatars of Ms. A and Mr. B in association with selected channel content in accordance with Step S60 of Fig. 12, as shown in 13(c) and described in [0194]).
Kaneko generally discloses a technique for generating a virtual environment for the consumption of multimedia content, but does not explicitly demonstrate:
wherein the media content item is an episode of an animated series that is generated on demand to include the first avatar and the second avatar.
In a similar field of invention, Rogers teaches a method and system for providing an interactive multiplayer game within a virtual world and including interactive stories (Abstract).  Rogers further discloses:
wherein the media content item is an episode of an animated series that is generated on demand to include the first avatar and the second avatar (Story 402 of Fig. 4 including multiple Instantiations 404, 406, and 408 comprising representations of at least a first and second avatar, as described in [0068]; with further reference to operations of Story Application 122 automatically bringing players together and generating certain virtual world features for Event 608, as described in [0086,0087]).
Both Kaneko and Rogers teach similar techniques for the generation of virtual environments facilitating the interaction of multiple user avatars.  Rogers further discloses a known technique for generating on demand animated content comprising a first and second avatar.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the virtual environment of Kaneko to include the story generation technique of Rogers in order to provide the end user with a more enjoyable interactive experience (as Rogers suggest in [0011]).
However, the combination does not explicitly demonstrate wherein identifying the second user comprises identifying a user that most recently transmitted an electronic message to the first client device via the communication platform.
In a similar field of invention, Zambetti teaches a method and system for providing a user interface for receiving user input (Abstract).  Zambetti further discloses wherein identifying the second user comprises identifying a user that most recently transmitted an electronic message to the first client device via the communication platform (interface of Fig. 6A including most recent contacts functionality for displaying recent contacts, as described in [0257,0258]).
Both Kaneko and Zambetti teach similar techniques for providing a chat interface among a plurality of users.  Zambetti further discloses a known technique for identifying a user that most recently transmitted an electronic message.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the chat interface of Kaneko to include the recent contact technique of Zambetti in order to provide the end user with an efficient means for navigating a contact list (as Zambetti suggest in [0094]).
In regards to Claim 3, the combination of Kaneko, Rogers, and Zambetti teaches the method of claim 1, wherein identifying the second user further comprises:
identifying a user that transmitted an electronic message to the first client device within a predetermined period of time (Kaneko: chat bubbles of Fig. 13 and response whether or not Mr. B is permitted to enter her house, as described in [0183]).
In regards to Claim 4, the combination of Kaneko, Rogers, and Zambetti teaches the method of claim 3, wherein identifying the second user further comprises:
determining whether the user that transmitted the electronic message to the first client device within the predetermined period of time is associated with an avatar (Kaneko: display processing including data of avatar images of members designated by the HTML data, as described in [0190]).
In regards to Claim 5, the combination of Kaneko and Rogers teaches the method of claim 4, wherein the second user is the user that transmitted the electronic message to the first client device within the predetermined period of time and is associated with the avatar (Kaneko: indication that user is not permitted to enter at Step S62 of Fig. 12, as describe in [0198]).
In regards to Claim 6, the combination of Kaneko, Rogers, and Zambetti teaches the method of claim 1, wherein identifying the second user further comprises:
identifying a user that is associated with the first user on the communication platform that is associated with an avatar (Kaneko: Friend List of Fig. 4 including User ID and Avatar, as described in [0065-0067]).
In regards to Claim 7, the combination of Kaneko, Rogers, and Zambetti teaches the method of claim 1, wherein identifying the second user further comprises:
determining that no user is associated with the first user on the communication platform that is associated with an avatar, wherein the second avatar is a generic avatar (Kaneko: corresponding record not in the viewing environment information table, as described in [0201] in accordance with Step S64).
In regards to Claim 8, the combination of Kaneko, Rogers, and Zambetti teaches the method of claim 1, further comprising:
rendering the media content item segments using the media content identification, the main user identification, and the secondary user identification (Kaneko: interface of Fig. 13 generated in accordance with Step S57, as described in [0185-0188]), wherein rendering the media content item segments comprises
rendering the first avatar based on the main user identification (Kaneko: avatar of Mr. B, as shown in Fig. 13),
rendering the second avatar based on the secondary user identification (Kaneko: avatar of Ms. A, as shown in Fig. 13), and
incorporating the first avatar and the second avatar into the media content item segments (Kaneko: display of Ms. A, Mr. B, and a content program in accordance with Step S57 of Fig. 12, as described in [0185-0188]).

In regards to Claim 9, Kaneko teaches a system (generally shown in Fig. 1, as introduced in [0031]) comprising:
a processor (Control Units 120 and 220, as described in [0040,0053]), and
a memory component having instructions stored thereon, when executed by the processor (CPU executes program commands, as described in [0275]), causes the processor to perform operations comprising:
causing an electronic program guide to be displayed on a display of a first client device, the first client device being associated with a first user, the first user being associated with a first avatar (My House Screen of Fig. 4 including Avatar 4B and channel selection tab, as described in [0126,0129]);
detecting a selection of a selectable item associated with a media content item by the first user, the electronic program guide including the selectable item (operations of Channel Selection Processing Unit 222 to select a channel corresponding to the clicked channel selection tab, as described in [0131]);
identifying a second user associated with a second client device that is connected to the first user on a communication platform (generation of Friends List and Belonging Community in accordance with Step S6 of Fig. 5, as described in [0105]);
retrieving a main user identification associated with the first user and a secondary user identification associated with the second user, the second user being associated with a second avatar (transmission of HTTP request including User ID of Mr. B and house ID of Ms. A in accordance with Step S51 of Fig. 12, as described in [0178]; with further reference to Avatar of Ms. A, as shown in Fig. 13, as described in [0176]);
generating a request for the media content item including a media content identification associated with the media content item, the main user identification, and the secondary' user identification (Display House Screen of Ms. A at Step S58 of Fig. 12 including processing for instructing the Channel Selection Processing Unit 222 to select the content reproduced by the Viewing Apparatus 200, as described in [0190]); and
receiving a playlist associated with the media content item, wherein the playlist includes a plurality of media content item segments that include the first avatar and the second avatar (display of My House Screen including avatars of Ms. A and Mr. B in association with selected channel content in accordance with Step S60 of Fig. 12, as shown in 13(c) and described in [0194]).
Kaneko generally discloses a technique for generating a virtual environment for the consumption of multimedia content, but does not explicitly demonstrate:
wherein the media content item is an episode of an animated series that is generated on demand to include the first avatar and the second avatar.
In a similar field of invention, Rogers teaches a method and system for providing an interactive multiplayer game within a virtual world and including interactive stories (Abstract).  Rogers further discloses:
wherein the media content item is an episode of an animated series that is generated on demand to include the first avatar and the second avatar (Story 402 of Fig. 4 including multiple Instantiations 404, 406, and 408 comprising representations of at least a first and second avatar, as described in [0068]; with further reference to operations of Story Application 122 automatically bringing players together and generating certain virtual world features for Event 608, as described in [0086,0087]).
Both Kaneko and Rogers teach similar techniques for the generation of virtual environments facilitating the interaction of multiple user avatars.  Rogers further discloses a known technique for generating on demand animated content comprising a first and second avatar.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the virtual environment of Kaneko to include the story generation technique of Rogers in order to provide the end user with a more enjoyable interactive experience (as Rogers suggest in [0011]). 
However, the combination does not explicitly demonstrate wherein identifying the second user comprises identifying a user that most recently transmitted an electronic message to the first client device via the communication platform.
In a similar field of invention, Zambetti teaches a method and system for providing a user interface for receiving user input (Abstract).  Zambetti further discloses wherein identifying the second user comprises identifying a user that most recently transmitted an electronic message to the first client device via the communication platform (interface of Fig. 6A including most recent contacts functionality for displaying recent contacts, as described in [0257,0258]).
Both Kaneko and Zambetti teach similar techniques for providing a chat interface among a plurality of users.  Zambetti further discloses a known technique for identifying a user that most recently transmitted an electronic message.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the chat interface of Kaneko to include the recent contact technique of Zambetti in order to provide the end user with an efficient means for navigating a contact list (as Zambetti suggest in [0094]).
In regards to Claim 11, the combination of Kaneko, Rogers, and Zambetti teaches the system of claim 9, wherein identifying the second user further comprises:
identifying a user that transmitted an electronic message to the first client device within a predetermined period of time (Kaneko: chat bubbles of Fig. 13 and response whether or not Mr. B is permitted to enter her house, as described in [0183]).
In regards to Claim 12, the combination of Kaneko, Rogers, and Zambetti teaches the system of claim 11, wherein identifying the second user further comprises:
determining whether the user that transmitted the electronic message to the first client device within the predetermined period of time is associated with an avatar (Kaneko: display processing including data of avatar images of members designated by the HTML data, as described in [0190]).
In regards to Claim 13, the combination of Kaneko, Rogers, and Zambetti teaches the system of claim 12, wherein the second user is the user that transmitted the electronic message to the first client device within the predetermined period of time and is associated with the avatar (Kaneko: indication that user is not permitted to enter at Step S62 of Fig. 12, as describe in [0198]).
In regards to Claim 14, the combination of Kaneko, Rogers, and Zambetti teaches the system of claim 9, wherein identifying the second user further comprises:
identifying a user that is associated with the first, user on the communication platform that is associated with an avatar (Kaneko: Friend List of Fig. 4 including User ID and Avatar, as described in [0065-0067]).
In regards to Claim 15, the combination of Kaneko, Rogers, and Zambetti teaches the system of claim 9, wherein identifying the second user further comprises:
determining that no user is associated with the first user on the communication platform that is associated with an avatar, wherein the second avatar is a generic avatar (Kaneko: corresponding record not in the viewing environment information table, as described in [0201] in accordance with Step S64).
In regards to Claim 16, the combination of Kaneko, Rogers, and Zambetti teaches the system of claim 9, wherein the operations further comprising:
rendering the media content item segments using the media content identification, the main user identification, and the secondary user identification (Kaneko: interface of Fig. 13 generated in accordance with Step S57, as described in [0185-0188]), wherein rendering the media content item segments comprises
rendering the first avatar based on the main user identification (Kaneko: avatar of Mr. B, as shown in Fig. 13),
rendering the second avatar based on the secondary user identification (Kaneko: avatar of Ms. A, as shown in Fig. 13), and
incorporating the first avatar and the second avatar into the media content item segments (Kaneko: display of Ms. A, Mr. B, and a content program in accordance with Step S57 of Fig. 12, as described in [0185-0188]).

In regards to Claim 17, Kaneko teaches a non-transitory computer-readable storage medium having stored thereon, instructions when executed by a processor (CPU executes program commands, as described in [0275]), causes the processor to perform operations comprising:
causing an electronic program guide to be displayed on a display of a first client device, the first client device being associated with a first user, the first user being associated with a first avatar (My House Screen of Fig. 4 including Avatar 4B and channel selection tab, as described in [0126,0129]);
detecting a selection of a selectable item associated with a media content item by the first user, the electronic program guide including the selectable item (operations of Channel Selection Processing Unit 222 to select a channel corresponding to the clicked channel selection tab, as described in [0131]);
identifying a second user associated with a second client device that is connected to the first user on a communication platform (generation of Friends List and Belonging Community in accordance with Step S6 of Fig. 5, as described in [0105]);
retrieving a main user identification associated with the first user and a secondary user identification associated with the second user, the second user being associated with a second avatar (transmission of HTTP request including User ID of Mr. B and house ID of Ms. A in accordance with Step S51 of Fig. 12, as described in [0178]; with further reference to Avatar of Ms. A, as shown in Fig. 13, as described in [0176]);
generating a request for the media content item including a media content identification associated with the media content item, the main user identification, and the secondary' user identification (Display House Screen of Ms. A at Step S58 of Fig. 12 including processing for instructing the Channel Selection Processing Unit 222 to select the content reproduced by the Viewing Apparatus 200, as described in [0190]); and
receiving a playlist associated with the media content item, wherein the playlist includes a plurality of media content item segments that include the first avatar and the second avatar (display of My House Screen including avatars of Ms. A and Mr. B in association with selected channel content in accordance with Step S60 of Fig. 12, as shown in 13(c) and described in [0194]).
Kaneko generally discloses a technique for generating a virtual environment for the consumption of multimedia content, but does not explicitly demonstrate:
wherein the media content item is an episode of an animated series that is generated on demand to include the first avatar and the second avatar.
In a similar field of invention, Rogers teaches a method and system for providing an interactive multiplayer game within a virtual world and including interactive stories (Abstract).  Rogers further discloses:
wherein the media content item is an episode of an animated series that is generated on demand to include the first avatar and the second avatar (Story 402 of Fig. 4 including multiple Instantiations 404, 406, and 408 comprising representations of at least a first and second avatar, as described in [0068]; with further reference to operations of Story Application 122 automatically bringing players together and generating certain virtual world features for Event 608, as described in [0086,0087]).
Both Kaneko and Rogers teach similar techniques for the generation of virtual environments facilitating the interaction of multiple user avatars.  Rogers further discloses a known technique for generating on demand animated content comprising a first and second avatar.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the virtual environment of Kaneko to include the story generation technique of Rogers in order to provide the end user with a more enjoyable interactive experience (as Rogers suggest in [0011]).
However, the combination does not explicitly demonstrate wherein identifying the second user comprises identifying a user that most recently transmitted an electronic message to the first client device via the communication platform.
In a similar field of invention, Zambetti teaches a method and system for providing a user interface for receiving user input (Abstract).  Zambetti further discloses wherein identifying the second user comprises identifying a user that most recently transmitted an electronic message to the first client device via the communication platform (interface of Fig. 6A including most recent contacts functionality for displaying recent contacts, as described in [0257,0258]).
Both Kaneko and Zambetti teach similar techniques for providing a chat interface among a plurality of users.  Zambetti further discloses a known technique for identifying a user that most recently transmitted an electronic message.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the chat interface of Kaneko to include the recent contact technique of Zambetti in order to provide the end user with an efficient means for navigating a contact list (as Zambetti suggest in [0094]).
In regards to Claim 18, the combination of Kaneko, Rogers, and Zambetti teaches the non-transitory computer-readable storage medium of claim 17, wherein identifying the second user further comprises:
identifying a user that transmitted an electronic message to the first client device within a predetermined period of time (Kaneko: chat bubbles of Fig. 13 and response whether or not Mr. B is permitted to enter her house, as described in [0183]).
In regards to Claim 19, the combination of Kaneko, Rogers, and Zambetti teaches the non-transitory computer-readable storage medium of claim 18, wherein identifying the second user further comprises:
determining whether the user that transmitted the electronic message to the first client device within the predetermined period of time is associated with an avatar (Kaneko: display processing including data of avatar images of members designated by the HTML data, as described in [0190]).
In regards to Claim 20, the combination of Kaneko and Rogers teaches the non-transitory computer-readable storage medium of claim 19, wherein the second user is the user that transmitted the electronic message to the first client device within the predetermined period of time and is associated with the avatar (Kaneko: indication that user is not permitted to enter at Step S62 of Fig. 12, as describe in [0198]).
In regards to Claim 21, the combination of Kaneko, Rogers, and Zambetti teaches the non-transitory computer-readable storage medium of claim 17, wherein identifying the second user further comprises:
identifying a user that is associated with the first user on the communication platform that is associated with an avatar (Kaneko: Friend List of Fig. 4 including User ID and Avatar, as described in [0065-0067]).


Claims 1, 3-9, and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. (US 2017/0220314 A1 “Kaneko”) in view of Hare et al. (US 2018/0197343 A1 “Hare”) in view of Zambetti et al. (US 2016/0117147 A1 “Zambetti”).
In regards to Claim 1, Kaneko teaches a method (generally shown in Figs. 5, 7, and 12, as introduced in [0095,0134,0176]) comprising:
causing, by a processor, an electronic program guide to be displayed on a display of a first client device, the first client device being associated with a first user, the first user being associated with a first avatar (My House Screen of Fig. 4 including Avatar 4B and channel selection tab, as described in [0126,0129]);
detecting a selection of a selectable item associated with a media content item by the first user, the electronic program guide including the selectable item (operations of Channel Selection Processing Unit 222 to select a channel corresponding to the clicked channel selection tab, as described in [0131]);
identifying a second user associated with a second client device that is connected to the first user on a communication platform (generation of Friends List and Belonging Community in accordance with Step S6 of Fig. 5, as described in [0105]);
retrieving a main user identification associated with the first user and a secondary user identification associated with the second user, the second user being associated with a second avatar (transmission of HTTP request including User ID of Mr. B and house ID of Ms. A in accordance with Step S51 of Fig. 12, as described in [0178]; with further reference to Avatar of Ms. A, as shown in Fig. 13, as described in [0176]);
generating a request for the media content item including a media content identification associated with the media content item, the main user identification, and the secondary user identification (Display House Screen of Ms. A at Step S58 of Fig. 12 including processing for instructing the Channel Selection Processing Unit 222 to select the content reproduced by the Viewing Apparatus 200, as described in [0190]); and
receiving a playlist associated with the media content item, wherein the playlist includes a plurality of media content item segments that include the first avatar and the second avatar (display of My House Screen including avatars of Ms. A and Mr. B in association with selected channel content in accordance with Step S60 of Fig. 12, as shown in 13(c) and described in [0194]).
Kaneko generally discloses a technique for generating a virtual environment for the consumption of multimedia content, but does not explicitly demonstrate:
wherein the media content item is an episode of an animated series that is generated on demand to include the first avatar and the second avatar.
In a similar field of invention, Hare discloses a system and method for generating media overlays that contain avatars or customized “Bitmojis” (as described in [0026]).  Hare further discloses wherein the media content item is an episode of an animated series that is generated on demand to include the first avatar and the second avatar (collection of content into an event gallery or an event story including an automatically curated collection of content, as described in [0040,0041]; with further reference to customized content comprising personalized cartoon avatars or Bitmojis, as described in [0026,0052,0116]).
Both Kaneko and Hare teach similar techniques for the generation of virtual environments facilitating the interaction of multiple user avatars.  Hare further discloses a known technique for generating on demand animated content comprising the first and second avatars.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the virtual environment of Kaneko to include the on demand animated series generation technique of Hare in order to provide a means for generating a story told from a community perspective (as Hare suggest in [0052]) thereby increasing user engagement.
However, the combination does not explicitly demonstrate wherein identifying the second user comprises identifying a user that most recently transmitted an electronic message to the first client device via the communication platform.
In a similar field of invention, Zambetti teaches a method and system for providing a user interface for receiving user input (Abstract).  Zambetti further discloses wherein identifying the second user comprises identifying a user that most recently transmitted an electronic message to the first client device via the communication platform (interface of Fig. 6A including most recent contacts functionality for displaying recent contacts, as described in [0257,0258]).
Both Kaneko and Zambetti teach similar techniques for providing a chat interface among a plurality of users.  Zambetti further discloses a known technique for identifying a user that most recently transmitted an electronic message.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the chat interface of Kaneko to include the recent contact technique of Zambetti in order to provide the end user with an efficient means for navigating a contact list (as Zambetti suggest in [0094]).
In regards to Claim 3, the combination of Kaneko, Hare, and Zambetti teaches the method of claim 1, wherein identifying the second user further comprises:
identifying a user that transmitted an electronic message to the first client device within a predetermined period of time (Kaneko: chat bubbles of Fig. 13 and response whether or not Mr. B is permitted to enter her house, as described in [0183]).
In regards to Claim 4, the combination of Kaneko, Hare, and Zambetti teaches the method of claim 3, wherein identifying the second user further comprises:
determining whether the user that transmitted the electronic message to the first client device within the predetermined period of time is associated with an avatar (Kaneko: display processing including data of avatar images of members designated by the HTML data, as described in [0190]).
In regards to Claim 5, the combination of Kaneko, Hare, and Zambetti teaches the method of claim 4, wherein the second user is the user that transmitted the electronic message to the first client device within the predetermined period of time and is associated with the avatar (Kaneko: indication that user is not permitted to enter at Step S62 of Fig. 12, as describe in [0198]).
In regards to Claim 6, the combination of Kaneko, Hare, and Zambetti teaches the method of claim 1, wherein identifying the second user further comprises:
identifying a user that is associated with the first user on the communication platform that is associated with an avatar (Kaneko: Friend List of Fig. 4 including User ID and Avatar, as described in [0065-0067]).
In regards to Claim 7, the combination of Kaneko, Hare, and Zambetti teaches the method of claim 1, wherein identifying the second user further comprises:
determining that no user is associated with the first user on the communication platform that is associated with an avatar, wherein the second avatar is a generic avatar (Kaneko: corresponding record not in the viewing environment information table, as described in [0201] in accordance with Step S64).
In regards to Claim 8, the combination of Kaneko, Hare, and Zambetti teaches the method of claim 1, further comprising:
rendering the media content item segments using the media content identification, the main user identification, and the secondary user identification (Kaneko: interface of Fig. 13 generated in accordance with Step S57, as described in [0185-0188]), wherein rendering the media content item segments comprises
rendering the first avatar based on the main user identification (Kaneko: avatar of Mr. B, as shown in Fig. 13),
rendering the second avatar based on the secondary user identification (Kaneko: avatar of Ms. A, as shown in Fig. 13), and
incorporating the first avatar and the second avatar into the media content item segments (Kaneko: display of Ms. A, Mr. B, and a content program in accordance with Step S57 of Fig. 12, as described in [0185-0188]).

In regards to Claim 9, Kaneko teaches a system (generally shown in Fig. 1, as introduced in [0031]) comprising:
a processor (Control Units 120 and 220, as described in [0040,0053]), and
a memory component having instructions stored thereon, when executed by the processor (CPU executes program commands, as described in [0275]), causes the processor to perform operations comprising:
causing an electronic program guide to be displayed on a display of a first client device, the first client device being associated with a first user, the first user being associated with a first avatar (My House Screen of Fig. 4 including Avatar 4B and channel selection tab, as described in [0126,0129]);
detecting a selection of a selectable item associated with a media content item by the first user, the electronic program guide including the selectable item (operations of Channel Selection Processing Unit 222 to select a channel corresponding to the clicked channel selection tab, as described in [0131]);
identifying a second user associated with a second client device that is connected to the first user on a communication platform (generation of Friends List and Belonging Community in accordance with Step S6 of Fig. 5, as described in [0105]);
retrieving a main user identification associated with the first user and a secondary user identification associated with the second user, the second user being associated with a second avatar (transmission of HTTP request including User ID of Mr. B and house ID of Ms. A in accordance with Step S51 of Fig. 12, as described in [0178]; with further reference to Avatar of Ms. A, as shown in Fig. 13, as described in [0176]);
generating a request for the media content item including a media content identification associated with the media content item, the main user identification, and the secondary' user identification (Display House Screen of Ms. A at Step S58 of Fig. 12 including processing for instructing the Channel Selection Processing Unit 222 to select the content reproduced by the Viewing Apparatus 200, as described in [0190]); and
receiving a playlist associated with the media content item, wherein the playlist includes a plurality of media content item segments that include the first avatar and the second avatar (display of My House Screen including avatars of Ms. A and Mr. B in association with selected channel content in accordance with Step S60 of Fig. 12, as shown in 13(c) and described in [0194]).
Kaneko generally discloses a technique for generating a virtual environment for the consumption of multimedia content, but does not explicitly demonstrate:
wherein the media content item is an episode of an animated series that is generated on demand to include the first avatar and the second avatar.
In a similar field of invention, Hare discloses a system and method for generating media overlays that contain avatars or customized “Bitmojis” (as described in [0026]).  Hare further discloses wherein the media content item is an episode of an animated series that is generated on demand to include the first avatar and the second avatar (collection of content into an event gallery or an event story including an automatically curated collection of content, as described in [0040,0041]; with further reference to customized content comprising personalized cartoon avatars or Bitmojis, as described in [0026,0052,0116]).
Both Kaneko and Hare teach similar techniques for the generation of virtual environments facilitating the interaction of multiple user avatars.  Hare further discloses a known technique for generating on demand animated content comprising the first and second avatars.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the virtual environment of Kaneko to include the on demand animated series generation technique of Hare in order to provide a means for generating a story told from a community perspective (as Hare suggest in [0052]) thereby increasing user engagement.
However, the combination does not explicitly demonstrate wherein identifying the second user comprises identifying a user that most recently transmitted an electronic message to the first client device via the communication platform.
In a similar field of invention, Zambetti teaches a method and system for providing a user interface for receiving user input (Abstract).  Zambetti further discloses wherein identifying the second user comprises identifying a user that most recently transmitted an electronic message to the first client device via the communication platform (interface of Fig. 6A including most recent contacts functionality for displaying recent contacts, as described in [0257,0258]).
Both Kaneko and Zambetti teach similar techniques for providing a chat interface among a plurality of users.  Zambetti further discloses a known technique for identifying a user that most recently transmitted an electronic message.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the chat interface of Kaneko to include the recent contact technique of Zambetti in order to provide the end user with an efficient means for navigating a contact list (as Zambetti suggest in [0094]).
In regards to Claim 11, the combination of Kaneko, Hare, and Zambetti teaches the system of claim 9, wherein identifying the second user further comprises:
identifying a user that transmitted an electronic message to the first client device within a predetermined period of time (Kaneko: chat bubbles of Fig. 13 and response whether or not Mr. B is permitted to enter her house, as described in [0183]).
In regards to Claim 12, the combination of Kaneko, Hare, and Zambetti teaches the system of claim 11, wherein identifying the second user further comprises:
determining whether the user that transmitted the electronic message to the first client device within the predetermined period of time is associated with an avatar (Kaneko: display processing including data of avatar images of members designated by the HTML data, as described in [0190]).
In regards to Claim 13, the combination of Kaneko, Hare, and Zambetti teaches the system of claim 12, wherein the second user is the user that transmitted the electronic message to the first client device within the predetermined period of time and is associated with the avatar (Kaneko: indication that user is not permitted to enter at Step S62 of Fig. 12, as describe in [0198]).
In regards to Claim 14, the combination of Kaneko, Hare, and Zambetti teaches the system of claim 9, wherein identifying the second user further comprises:
identifying a user that is associated with the first, user on the communication platform that is associated with an avatar (Kaneko: Friend List of Fig. 4 including User ID and Avatar, as described in [0065-0067]).
In regards to Claim 15, the combination of Kaneko, Hare, and Zambetti teaches the system of claim 9, wherein identifying the second user further comprises:
determining that no user is associated with the first user on the communication platform that is associated with an avatar, wherein the second avatar is a generic avatar (Kaneko: corresponding record not in the viewing environment information table, as described in [0201] in accordance with Step S64).
In regards to Claim 16, the combination of Kaneko, Hare, and Zambetti teaches the system of claim 9, wherein the operations further comprising:
rendering the media content item segments using the media content identification, the main user identification, and the secondary user identification (Kaneko: interface of Fig. 13 generated in accordance with Step S57, as described in [0185-0188]), wherein rendering the media content item segments comprises
rendering the first avatar based on the main user identification (Kaneko: avatar of Mr. B, as shown in Fig. 13),
rendering the second avatar based on the secondary user identification (Kaneko: avatar of Ms. A, as shown in Fig. 13), and
incorporating the first avatar and the second avatar into the media content item segments (Kaneko: display of Ms. A, Mr. B, and a content program in accordance with Step S57 of Fig. 12, as described in [0185-0188]).

In regards to Claim 17, Kaneko teaches a non-transitory computer-readable storage medium having stored thereon, instructions when executed by a processor (CPU executes program commands, as described in [0275]), causes the processor to perform operations comprising:
causing an electronic program guide to be displayed on a display of a first client device, the first client device being associated with a first user, the first user being associated with a first avatar (My House Screen of Fig. 4 including Avatar 4B and channel selection tab, as described in [0126,0129]);
detecting a selection of a selectable item associated with a media content item by the first user, the electronic program guide including the selectable item (operations of Channel Selection Processing Unit 222 to select a channel corresponding to the clicked channel selection tab, as described in [0131]);
identifying a second user associated with a second client device that is connected to the first user on a communication platform (generation of Friends List and Belonging Community in accordance with Step S6 of Fig. 5, as described in [0105]);
retrieving a main user identification associated with the first user and a secondary user identification associated with the second user, the second user being associated with a second avatar (transmission of HTTP request including User ID of Mr. B and house ID of Ms. A in accordance with Step S51 of Fig. 12, as described in [0178]; with further reference to Avatar of Ms. A, as shown in Fig. 13, as described in [0176]);
generating a request for the media content item including a media content identification associated with the media content item, the main user identification, and the secondary' user identification (Display House Screen of Ms. A at Step S58 of Fig. 12 including processing for instructing the Channel Selection Processing Unit 222 to select the content reproduced by the Viewing Apparatus 200, as described in [0190]); and
receiving a playlist associated with the media content item, wherein the playlist includes a plurality of media content item segments that include the first avatar and the second avatar (display of My House Screen including avatars of Ms. A and Mr. B in association with selected channel content in accordance with Step S60 of Fig. 12, as shown in 13(c) and described in [0194]).
Kaneko generally discloses a technique for generating a virtual environment for the consumption of multimedia content, but does not explicitly demonstrate:
wherein the media content item is an episode of an animated series that is generated on demand to include the first avatar and the second avatar.
In a similar field of invention, Hare discloses a system and method for generating media overlays that contain avatars or customized “Bitmojis” (as described in [0026]).  Hare further discloses wherein the media content item is an episode of an animated series that is generated on demand to include the first avatar and the second avatar (collection of content into an event gallery or an event story including an automatically curated collection of content, as described in [0040,0041]; with further reference to customized content comprising personalized cartoon avatars or Bitmojis, as described in [0026,0052,0116]).
Both Kaneko and Hare teach similar techniques for the generation of virtual environments facilitating the interaction of multiple user avatars.  Hare further discloses a known technique for generating on demand animated content comprising the first and second avatars.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the virtual environment of Kaneko to include the on demand animated series generation technique of Hare in order to provide a means for generating a story told from a community perspective (as Hare suggest in [0052]) thereby increasing user engagement.
However, the combination does not explicitly demonstrate wherein identifying the second user comprises identifying a user that most recently transmitted an electronic message to the first client device via the communication platform.
In a similar field of invention, Zambetti teaches a method and system for providing a user interface for receiving user input (Abstract).  Zambetti further discloses wherein identifying the second user comprises identifying a user that most recently transmitted an electronic message to the first client device via the communication platform (interface of Fig. 6A including most recent contacts functionality for displaying recent contacts, as described in [0257,0258]).
Both Kaneko and Zambetti teach similar techniques for providing a chat interface among a plurality of users.  Zambetti further discloses a known technique for identifying a user that most recently transmitted an electronic message.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the chat interface of Kaneko to include the recent contact technique of Zambetti in order to provide the end user with an efficient means for navigating a contact list (as Zambetti suggest in [0094]).
In regards to Claim 18, the combination of Kaneko, Hare, and Zambetti teaches the non-transitory computer-readable storage medium of claim 17, wherein identifying the second user further comprises:
identifying a user that transmitted an electronic message to the first client device within a predetermined period of time (Kaneko: chat bubbles of Fig. 13 and response whether or not Mr. B is permitted to enter her house, as described in [0183]).
In regards to Claim 19, the combination of Kaneko, Hare, and Zambetti teaches the non-transitory computer-readable storage medium of claim 18, wherein identifying the second user further comprises:
determining whether the user that transmitted the electronic message to the first client device within the predetermined period of time is associated with an avatar (Kaneko: display processing including data of avatar images of members designated by the HTML data, as described in [0190]).
In regards to Claim 20, the combination of Kaneko, Hare, and Zambetti teaches the non-transitory computer-readable storage medium of claim 19, wherein the second user is the user that transmitted the electronic message to the first client device within the predetermined period of time and is associated with the avatar (Kaneko: indication that user is not permitted to enter at Step S62 of Fig. 12, as describe in [0198]).
In regards to Claim 21, the combination of Kaneko, Hare, and Zambetti teaches the non-transitory computer-readable storage medium of claim 17, wherein identifying the second user further comprises:
identifying a user that is associated with the first user on the communication platform that is associated with an avatar (Kaneko: Friend List of Fig. 4 including User ID and Avatar, as described in [0065-0067]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK A RYAN whose telephone number is (571)270-5086. The examiner can normally be reached Tuesday-Friday 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PR/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426